DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “removing excess oil from said chewing gum sheet via an oil scraper” must be shown or the feature(s) canceled from the claim(s).  Examiner advises Applicant to not add this, as it would be New Matter.  See the following rejection for more on this.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 36 objected to because of the following informalities: 
-Claim 36 recites the limitation "at least one cutting device" in lines 6 and 11 and should read “at least one rotating cutting device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 11, 18, 20, 22-24, 28, 33 and 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
-Regarding claim 1, the phrase “removing excess oil from said chewing gum sheet via an oil scraper” is new matter in that it does not appear to be supported by the original specification. Examiner notes the specification and drawings only appears to provide an oil scraper for the cutting devices and conveyors that hold and cut the chewing gum. Specifically, Paragraph 0033 provides “Scrapers 18 may be disposed to remove excess oil and residual chewing gum 3 from the cutting devices 6, 7, 8, 9” and Paragraph 0034 provides “A scraper 19 may be disposed on the return side of the exit conveyor 5 to scrape chewing gum 3 and excess oil”. As currently claimed, the excess oil from the workpiece of the chewing gum must be scraped via an oil scraper, which does not appear to be supported.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 36-39, 47, 59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Cundall (U.S. Patent No. 1,072,316).
Regarding claim 36, Shulski teaches a method for cutting chewing gum, the method comprising;
 providing a chewing gum sheet (Paragraph 0041) in a first direction of gum flow (Figure 2G and 6 and 12A; Paragraph 0079) to at least one rotating cutting device (60, 62, 64, 76, 78) (Figure 5); and 
scoring said chewing gum sheet to a depth less than the entire height of said chewing gum sheet via said at least one cutting device,
 forming said chewing gum sheet into a chewing gum web of connected pellet shaped gum via said scoring (Figures 4A, 4B and 5; Paragraphs 0056, 0058-0059, Paragraph 0062; Examiner notes the product 50 has a height W that remains after scoring via the processing roller, thereby reading on the limitation of scoring to a depth less than the entire height).
Shulski does not teach providing at least one air delivery unit separate from said at least one rotating cutting device; or 
separating chewing gum web from said at least one cutting device via a directing of compressed air from said at least one air delivery device onto said at least one rotating cutting device, said directing of compressed air being in a direction generally opposite said rotating of said rotating cutting device.
Cundall teaches it is known in the art of rotary cutting to incorporate at least one air delivery unit (20) separate from at least one cutting device (1,2) (Figure 2) and separating the workpiece from said at least one cutting device via a directing of compressed air from said at least one air delivery device onto said at least one cutting device (Figure 2 and Col. 2, Lines 80-92).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Shulski to incorporate the teachings of Cundall to provide a separate air delivery unit providing compressed air onto a cutting element. In doing so, it allows for the workpiece to be stripped from the cutting device.
Therefore, the modified device of Shulski in view of Andersson provides at least one air delivery unit (20 Figure 2 of Cundall) separate from said at least one rotating cutting device (Shulski Figure 5); and 
separating chewing gum web from said at least one cutting device via a directing of compressed air (Cundall Figure 2) from said at least one air delivery device onto said at least one rotating cutting device (Cundall Figure 2 and Shulski Figure 5), said directing of compressed air being in a direction generally opposite said rotating of said rotating cutting device (Cundall Figure 2 and Shulski Figure 5 showing the rotating cutter).

Regarding claim 37, Shulski teaches wherein said at least one rotating cutting device has non-stick properties (Paragraphs 0009, lines 1-2).
Regarding claim 38, Shulski teaches wherein said at least one rotating cutting device is an upper cutting device (62,76) disposed at a relatively upper surface of said gum sheet and a lower cutting device (64,78) disposed at a relatively second surface of said gum sheet (Figure 5, Paragraph 0044 and 0065).

Regarding claim 39, Shulski teaches wherein said at least one rotating cutting device is at least one roller (62) including a plurality of ring knives (76) configured for said cutting of said gum sheet in a direction parallel to said direction of gum flow towards and at least one roller including a plurality of lateral knives configured for said cutting of said gum sheet in a direction perpendicular to said direction of gum flow (Figures 2D, 2E, 5 and Paragraphs 0059, 0065).
Regarding claim 47, Shulski teaches wherein said chewing gum sheet is a continuous chewing gum sheet (Paragraph 0041).

Regarding claim 59, Shulski teaches, wherein said cutting of said chewing gum sheet is a cut through a complete height of said chewing gum sheet along at least one edge of chewing gum sheet, and (Paragraphs 0058-0059; Figures 4A-4B. Examiner notes as the width (W) of the flashing/work piece is zero, the product forming rollers have performed a cut through the entire work piece).

Regarding claim 61 Shulski does not teach wherein said separating further includes removing of residual chewing gum from said at least one rotating cutting device.
Cundall teaches it is known in the art of rotary cutting to incorporate at least one air delivery unit (20) separate from at least one cutting device (1,2) (Figure 2) and separating the workpiece from said at least one cutting device via a directing of compressed air from said at least one air delivery device onto said at least one rotating cutting device (Figure 2 and Col. 2, Lines 80-92). See claim 36 above for motivation to combine.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Cundall (U.S. Patent No. 1,072,316) as applied to claim 36 above, and further in view of Mikkelsen (U.S. Patent Pub. No. 2006/0257523).
Regarding claim 44, the modified device of Shulski teaches all of the elements of the current invention except wherein said at least one rotating cutting device further comprises  at least one reciprocating cutting device including a reciprocating knife and a cutting surface, wherein said reciprocating device is configured for said cutting of said gum sheet in a direction perpendicular to a direction of gum flow towards said at least one cutting device.
Mikkelsen teaches it is old and well known in the art of cutting chewing gum to incorporate a cutting means, such as rotating knives or reciprocating knives (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have provided the modified device of Shulski with the cutting device specifics (rotating or reciprocating knives), as taught by Mikkelsen, because the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Shulski (U.S. Patent Pub. No. 2006/0040041) in view of Cundall (U.S. Patent No. 1,072,316) as applied to claim 36 above, and further in view of Jani (U.S. Patent Pub. No. 2014/0287091).
Regarding claim 54, the modified device of Shulski teaches all of the elements of the current invention except cooling the chewing gum at least one of before and after cutting.
Jani ‘091 teaches it is old and well known in the art of cutting chewing gum to incorporate cooling a gum product before and after a cutting process (Figure 2; Paragraphs 0039-0040).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Shulski to incorporate the teachings of Jani ‘091 to provide cooling of the product before and after cutting. In doing so, it allows for the product to be at the correct temperature and state (not sticky) for further processing (Paragraph 0022). 

Response to Arguments
Applicant’s arguments filed 09/02/2022 with respect to claims 1-3,8,11,18,20,22-24,28,33 and 66-68 have been considered but are moot because the new grounds of 112 rejection above.
Applicant’s arguments filed 09/02/2022 with respect to claim 36 have been considered but are moot because the new grounds of rejection above with the prior art of Cundall.
Claimed Subject Matter
It is to be noted that claims 1-3, 11, 18, 24, 28,33 and 66-68 have not been rejected over prior art. However, indication of allowable subject matter is withheld, as it is not clear how the claims will be amended to overcome the rejection under 35 USC 112.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/   11/28/2022Examiner, Art Unit 3724                                                                                                                                                                                                        
/KENNETH E PETERSON/Primary Examiner, Art Unit 3724